Case 3:19-cv-17943-BRM-ZNQ Document 20 Filed 08/19/20 Page 1 of 2 PageID: 193



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
RODNEY JACKSON, et al.,                   :
                                          :
            Plaintiffs,                   :   Civ. No. 3:19-17943 (BRM) (ZNQ)
                                          :
      v.                                  :
                                          :
NEW JERSEY DEPARTMENT OF                  :   MEMORANDUM ORDER
CORRECTIONS, et al.,                      :
                                          :
            Defendants.                   :
_________________________________________ :

         THIS MATTER is before this Court on Plaintiffs’ civil complaint removed from state

court.

IT APPEARING THAT:

   1. On June 29, 2020, the Court issued an opinion and order granting Defendants’ motion to

         dismiss in part, and denying in part. (ECF Nos. 14-15.)

   2. In light of the remaining claims solely consisting of alleged violations of New Jersey state

         law, this Court declines to exercise supplemental jurisdiction. See 28 U.S.C. § 1367(c)(3)

         (“The district courts may decline to exercise supplemental jurisdiction over a claim under

         subsection (a) if- the district court has dismissed all claims over which it has original

         jurisdiction.”). Therefore, the Court will remand the state law claims to the state court

         pursuant to 28 U.S.C.A. § 1441(c)(2). See Borough of West Mifflin v. Lancaster, 45 F.3d

         780, 788 (3d Cir. 1995) (“While § 1367(c) does not specify what disposition the district

         court is to make of state claims it decides not to hear, based on the teachings of Carnegie-

         Mellon, we believe that in a case that has been removed from a state court, a remand to that

         court is a viable alternative to a dismissal without prejudice.”) (citations omitted).

         Accordingly, for these reasons and for good cause appearing,
Case 3:19-cv-17943-BRM-ZNQ Document 20 Filed 08/19/20 Page 2 of 2 PageID: 194



       IT IS this 19th day of August 2020,

       ORDERED that Plaintiff’s state law claims are REMANDED to the Superior Court of

New Jersey, Monmouth County; and it is further

       ORDERED that the Clerk of the Court shall mark this case CLOSED.



                                                 /s/ Brian R. Martinotti
                                                 HON. BRIAN R. MARTINOTTI
                                                 UNITED STATES DISTRICT JUDGE




                                             2
